                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                No. 7:08-CR-136-2BR

 UNITED STATES OF AMERICA,


        v.                                                ORDER

 STANLEY GARFIELD WILLIAMS, JR.



       This matter is before the court on defendant’s request for early termination of

“probation.” (DE # 224.) Defendant is serving a five-year term of supervised release, and

therefore, the court considers his request under 18 U.S.C. § 3583(e). Under that provision,

       The court may, after considering the factors set forth in section 3553(a)(1),
       (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7)—
       (1) terminate a term of supervised release and discharge the defendant released at
       any time after the expiration of one year of supervised release, pursuant to the
       provisions of the Federal Rules of Criminal Procedure relating to the modification
       of probation, if it is satisfied that such action is warranted by the conduct of the
       defendant released and the interest of justice[.]

18 U.S.C. § 3583(e).

       According to defendant, several reasons support his request. He has been on supervised

release for more than four years. During that time, he claims he has paid all monetary

obligations as a result of his conviction and has not had any contact with law enforcement or

committed any crimes. He also states that his supervising probation officer has no objection to

early termination. Early termination of supervised release would enable him to travel to out-of-

state tournaments, which he claims he cannot do now. Defendant cites to his volunteer activities

and that he is “attempting to put this regrettable chapter” behind him.

       At the outset, the court notes that ordinarily, if a defendant’s supervising probation
officer supports early termination of supervised release, that officer makes a request for early

termination to the court. Obviously, that procedure has not occurred here. Also, contrary to

defendant’s representation, according to the court’s records, defendant has had contact with law

enforcement since he has been on supervised release. (See DE # 223.) Finally, it appears

defendant’s primary motivation for early termination is to travel out-of-state. Defendant can

travel out-of-state, provided his supervising probation officer approves. (See J., DE # 143, at 3.)

       While the court commends defendant for his community involvement and remaining a

law-abiding citizen, the court concludes, at this time, the interest of justice would not be served

by the early termination of defendant’s supervised release term. Defendant’s request is

DENIED.

       This 25 September 2019.




                                      __________________________________
                                                  W. Earl Britt
                                                  Senior U.S. District Judge




                                                  2
